PER CURIAM.
Leo Preston appeals the district court’s denial of his motion to suppress. He argues law enforcement officers’ failure to serve him with the search warrant before commencing a search violated his rights under the Fourth Amendment and Criminal Rule 41(d). We affirm.
We review de novo the district court’s denial of a motion to suppress. Our study of the appellate record, the applicable law, and the parties briefs, convince us that the officers did not violate Preston’s Fourth Amendment rights. “[N]either the Fourth Amendment nor Rule 41 of the Federal Rules of Criminal Procedure requires the executing officer to serve the warrant on the owner before commencing the search.” Groh v. Ramirez, — U.S. -, -n. 5, 124 S.Ct. 1284, 1292 n. 5, 157 L.Ed.2d 1068 (2004). We thus affirm the district court’s denial of Preston’s motion to suppress.